        Case 1:20-cv-07977-LJL Document 59 Filed 08/02/21 Page 1 of 16




                                  The Law Offices of Jacob Aronauer
                                          225 Broadway, 3'd Floor
                                      New York, New York 10007
                                              (2r2) 323-6e80
                                      j ar onauer @aronauerl aw. com


July 26,2021
                                               MEMORANDUM ENDORSED. The unopposed motion to
Via ECF                                        compel production is GRANTED. Defendant shall produce the
Hon. Lewis J. Liman                            discovery described herein on or before August 23, 2021. SO
Daniel Patrick Moynihan                        ORDERED.
United States Courthouse                       8/2/2021
500 Pearl St.
New York, NY 10007

           Re       Martinez et al. v. JVA Industries Inc. et al.
                     20-cv-07977     (LIL)

Dear Judge Liman

        This office represents Plaintiffs in the above captioned matter. Plaintiffs seek relief
from the Court concerning the discovery dispute set forth below. On July 22,2021, the
parties met and conferred by phone but were unable to resolve the dispute.

        The discovery dispute is as follows: Plaintiffs request that for the relevant time-
period that the corporate defendant JVA Industries, Inc. ('JVA") provide bank records
reflecting cash withdraw of $200 or more. See document request #1.1 A copy of this
request is annexed as Exhibit A. A brief description of this lawsuit shows why Defendants
should be compelled to produce this discovery.

         This is a class action lawsuit brought on behalf of construction workers who worked
forDefendants. Sincethelawsuitwasfiled,tenadditionalPlaintiffshavejoinedthisaction.
Plaintiffs allege that they were paid "on the books" for the first 40 hours they worked but
only paid cash at "straight time" for work performed after 40 hours. Defendants in tum
argue that Plaintiffs were paid for all hours worked and never paid in cash.

        On November 17,2020, Plaintiffs moved for conditional certification (dkt 11-16).
On December 12, 2020, Defendants opposed Plaintiffs' motion for conditional
certification. In support of their opposition, Defendants submitted several declarations of
employees of JVA (dkt27-33). In these declarations, employees of JVA stated under oath
that the three named Plaintiffs were never required to work overtime. Employees of JVA



1   The relevant time-period is September 25,2014, to the present.
      Case 1:20-cv-07977-LJL Document 59 Filed 08/02/21 Page 2 of 16



who provided these declarations included Anthony DePinto and individual Defendant
Joseph Alfano (dkt 27 -28).

        Significantly, Defendants have produced in this litigation approximately 30 text
messages from Defendants (a noticeable amount from Mr. DePinto) requesting that they
perform overtime. A sampling of these text messages are annexed as Exhibit B.
Additionally, Defendants thus far Defendants have not provided Plaintiffs with
contemporaneous time records. These text messages should be reviewed in combination
with Defendants' lack of contemporaneous time record production. Accordingly, Plaintiffs
believe the bank records will confirm Plaintiffs claims of being paid in cash for overtime
work performed.

           As "the basic premise that the deposition-discovery rules are to be accorded a broad
and liberal treatment," JVA's bank records should be produced under the the liberal
standards of federal discovery. See Lopez v. City of New York,202l U.S. Dist. LEXIS
123469, at* 2 (S.D.N.Y. July 1, 2021) citing Schlagenhauf v. Holder,379 U.S. 104, 114
(re64).

          Consistent with the liberal standard with respect to discovery, the Supreme Court
has recognizedthatbank records are     discoverable. United States v. Miller, 425U.5. 435,
 440, 442 (abrogated by statute on other grounds) and courts in the Second Circuit have
previously ordered aparty to provide bank records. See SPV-LS, LLC v. Transamerica Life
Ins. Co. (In re Rule 45 Subpoena JP Morgan Chase Bank, N.A.),2016 U.S. Dist. LEXIS
 17Q63, at* 6 (S.D.N.Y. Dec. 9, 2016) ("Against this background, even assuming Kroll's
privacy concems are legitimate, they do not outweigh the probative value of the bank
records.").

        We request the following relief from the Court. That by a date certain, that
Defendants provide Plaintiffs, for attorney eyes only, records of all cash withdrawals from
September 25, 2014, to the present of JVA. The bank records can be redacted except for
the amount of the withdrawal, the date of withdrawal and the name of the bank account. A
search for all withdrawals can easily be performed through one's online bank account. If
there are periodic cash withdrawals of $200 or more, Plaintiffs will request that the Court
require such bank records of Defendants to be produced.

           We thank the Court for its assistance in helping the parties resolve this discovery
dispute.




                                                2
     Case 1:20-cv-07977-LJL Document 59 Filed 08/02/21 Page 3 of 16



                                                Respectfully,

                                                /s Jacob Aronauer
                                                Jacob Aronauer
                                                Attorneyfor Plaintffi

Via ECF
All attorneys   on record




                                   -t
         Case 1:20-cv-07977-LJL Document 59 Filed 08/02/21 Page 4 of 16



l, Jacob Aronauer, certifythat I made a good faith attempt to confer with the party with respect
to the discovery disputes discussed in my July 26,202L letter.
Case 1:20-cv-07977-LJL Document 59 Filed 08/02/21 Page 5 of 16




                      EXHIBIT A
    Case 1:20-cv-07977-LJL Document 59 Filed 08/02/21 Page 6 of 16




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                    X
GREVIL MARTINEZ,
ALEXANDER RAMIREZ, and                                                   20-cv-07977-LJL
LUIS MARTINEZ, on behalf of themselves
and others similarly situated,                                           PLAINTIFFS' FIFTH
                                                      Plaintiffs,        REQUEST FOR
                                                                         DOCUMENTS AND
       -against-                                                         ELECTRONICALLY
                                                                         STORED INFORMATION
JVA INDUSTRIES,INC                                    Defendants.        TO DEFENDANTS
and JOSEPH ALFANO,
 individually,

                                                             -------x




          PLEASE TAKE NOTICE that, pursuant to Rules 26 and33 of the Federal Rules           of
  Civil Procedure, Plaintiffs, by their undersigned attorney, request that Defendants JVA

  Industries, Inc., and Joseph Alfano, individually (collectively "Defendants") respond to

  these requests and produce for inspection and copying the documents and other tangible

  objects described below at The Law Offices of Jacob Aronauer, 225 Broadw&y,3d Floor,

  New York, NY 10007 within thirty (30) days of service hereof.

                                         DEFINITIONS

  L      The terms "communication," "document," "identifr," "plaintiff,"         oodefendant,,,

         ooperson,"
                      "concerning," shall be defined as those terms are defined in Local Civil

         Rule 26.3(c).

  2.     The term "electronically stored information" shall be defined as that term is defined

         in Rule 34 of the Federal Rules of Civil Procedure.
     Case 1:20-cv-07977-LJL Document 59 Filed 08/02/21 Page 7 of 16




                     o'allleach"
J        The terms                 and "and./or" shall be construed as set forth in Local   Civil Rule

         26.3(d).

4        The use of the singular form of any word includes the use of the plural and vice

         versa.

5        These definitions shall not be construed       tr narrow   the scope of discovery permitted

         by the Federal Rules of Civil Procedure.

6.       Electronically stored information should be produced in electronic form, which is

         both scannable and readable.

7        The term "G. Martinez" shall mean Plaintiff Grevil Martinez.

8        The term "Ramirez" shall mean Plaintiff Alexander Ramirez.

9        The term   "L. Martinez" shall     mean   Plaintiff Luis Martinez.

10       The term "Defendant Alfano" shall mean Joseph Alfano.

11.      The term "JVA Industries" shall mean JVA Industries, Inc.

12       The term "Blake" shall mean FLSA Opt-in Plaintiff Michael Blake.

13       The term "Ponce" shall mean FLSA Opt-in Plaintiff Jorge Ponce.

t4.      The term "Devignes" shall mean FLSA Opt-in Plaintiff Terry Devignes.

15       The term'oFerrace" shall mean FLSA Opt-in Plaintiff Everton Ferrace.

t6.      The termooDouglas" shall mean FLSA Opt-in Plaintiff Anthony Douglas.

17       The term "Defendants" refers to, individually and collectively, any predecessor or

         successor in interest, any officers, directors, employees, owners, corporate parents,

         subsidiaries, affiliates, divisions, attorneys, agents, representatives, beneficiaries,

         or any other person acting or purporting to act on behalf of any of them, located in

         any headquarters office, field office, home office, or other location.




                                                    2
     Case 1:20-cv-07977-LJL Document 59 Filed 08/02/21 Page 8 of 16




 18      The term "Class Members" means all individuals who worked as a construction

         workers on behalf of Defendants from September 25,2014 through the present.

 l9      The term o'Action" refers to the matter 20-cv-07977-LJL.

20.      The term "Relevant Time Period" refers to the entire period covered by this Action,

         i.e., September 25,2020 through the date a final judgment is entered.

                                        INSTRI           ONS

1        In answering these requests for documents and electronically stored information,

         Defendants shall furnish all such documents and electronically stored information

         available to them, including those in the possession of their investigators and all

         persons acting on their behalf and not merely those in their immediate possession.

         If Defendants are unaware of the existence of any documents and electronically
         stored information responsive to a request, they should expressly so indicate,

         answer to the extent possible and identif,i any person or persons who may have

         additional knowledge or information to complete the response.

2.       If   Defendants are aware      of the existence of any       responsive documents or

         electronically stored information but are unable to produce such documents for any

         reason, then they shall   identiff   such documents or electronically stored information

         as the term   "identi$r" is used in Local Rule 26.3(c).
a
J       If, to Defendants' knowledge, documents responsive to one or more          requests were

        never in Defendants' possession, custody, or control but are or have been in

        possession, custody, or control ofany other person, please identiff all such persons.

4.      If any responsive document was formerly in Defendants'           possession, custody, or

        control but has been eliminated from Defendants' possession in any way, including,




                                                   J
     Case 1:20-cv-07977-LJL Document 59 Filed 08/02/21 Page 9 of 16




         but not limited to, having been lost, destroyed, transmitted, or discarded, please

         submit a written statement as follows:

            a.   Describe in detail the nature of the document and its contents;

            b.   Identiff the person or persons who authored, prepared, andlor edited the

                 document and,   if   applicable, the person or persons to whom the document

                 was sent;

            c.   List all dates when the document was copied, created, or modified;

            d.   List all dates when the document was eliminated from your possession iq

                 any way;

            e.   State any reason(s) the document was eliminated from your possession in

                 any way; and

            f.   List all persons who have had        possession   of the document or have
                 knowledge of its contents.

5        Questions regarding the interpretation      of   these requests   for documents and
         electronically stored information should be resolved       in favor of the   broadest

        possible construction.

6.      The requests for documents and electronically stored information which follow are

        to be considered as continuing, and defendant is requested to provide, by way of

        supplementary answers thereto, such additional documents or electronically stored

        information as they or any persons acting on their behalf may hereafter obtain

        which will augment, clarif,i or otherwise modiBi the current responses. Such

        supplementary responses are       to be filed and served upon counsel for Plaintiff




                                                4
    Case 1:20-cv-07977-LJL Document 59 Filed 08/02/21 Page 10 of 16




        promptly upon receipt of such additional information or documents in accordance

        with Rule 34 of the Federal Rules of Civ:l Procedure.

7       If Defendants objects to any request for documents            or elecffonically   stored

        information in whole or in part, state the precise reason for each objection so that

        Plaintiffs may evaluate the objection and, if necessary, the Court can rule on the

        objection.

8.      In   accordance    with Fed. R. civ. P. 26(bX5), if any document responsive           to

        Plaintiffs' discovery requests is withheld pursuant to a claim of attorney-client

        privilege, attorney work product privilege, litigation materials privilege, or any

        other common law or statutory privilege or protection, please speci$r the following:

             a.   The basis for withholding such document;

             b.   A generic description of the document being withheld;

             c.   The date the information contained in the document was learned or the

                  document created; .

             d.   The identity of the individual(s) who learned the information or authored

                  the document;

             e.   The date the document was transmitted or otherwise made available to

                  anyone; and

             f.   The specific request(s) to which the withheld docur,tent relates.

9       Unless otherwise indicated, the time period for these requests includes September

        25,2014 to the present.




                                                5
 Case 1:20-cv-07977-LJL Document 59 Filed 08/02/21 Page 11 of 16
                                                                                                I




                                REOUESTS FOR DOCUMENTS

          All   bank records of all banks used by JVA Industries during the Relevant Time

Period.

2.        All   bank records   of all banks used by   Joseph Alfano during the Relevant Time

Period.

Dated: May 25,2020
       New York, New York

                                                 THE LAW OFFICES OF                     JACOB
                                                 ARONAUER

                                                 By:      /s/Jacob Aronauer
                                                          Jacob Aronauer
                                                          225 Broadway, 3'd Floor
                                                          New York, NY 10007
                                                          Telephone : (212) 323 -6980
                                                          Facsimile: (212) 233-9238



To:       Via E-mail
          Peter
                    for Defendants




                                                6
Case 1:20-cv-07977-LJL Document 59 Filed 08/02/21 Page 12 of 16




                       EXHIBIT B
Case 1:20-cv-07977-LJL Document 59 Filed 08/02/21 Page 13 of 16
Case 1:20-cv-07977-LJL Document 59 Filed 08/02/21 Page 14 of 16




                                     sftl; *j'li{}l i'i,'jXff $, :t!,.




                J*r.t:Ftr''&ii;rqe


          ffi,, *[',
                                                                               .:.a. .
  t,,l
                                                                               "i|.    ':,

  :
                                                                               r:l       'i
                                                                               :::.\::.:::
                                                                                       l.it
                                                                               ,,,,t


                                     j*[. 1!], i?.0'1 ,?,;]f;    g"'.,rrl.

  tiiil
                Tr:nr
  lirii




          ffi
                                     +g*,   *-, ?$trfi jii'|'li*, {J.
                                                                        ':\i
     k43Sna
Case 1:20-cv-07977-LJL Document 59 Filed 08/02/21 Page
                      A                         Hry       15 of 16
                                                , ,rrli g7%0


     (        Thony     J,. v. .a
              +t 6465237035
                                               Lql
                            Friday, June 28, 2S1$




      '11;47 AM




    ffi                                     1*1$     PM



                            'Fridag July li9,201,9




                            Friday, July 26, 2019




      1   1:,$8   AM



                        Monday, September 9, 20'19




                  Iil                                     {
                     $d, S      59 Filed -g;:,t[
Case 1:20-cv-07977-LJL
     Z:S5 Et           Document
                        En
                                         08/02/21S ,*tiPage
                                                        gS%16 of 16      t
              Efra,ifi J., v. fl
              +1n4641841,*5
                                                     L q,i
                             Frida,y, Apr,ii ?,2, ?0:1,&




      1,2:18 FM




    ffi                  t?:l9   Pfirl




      12:1t   F1\4




    :ffi


                                                                   1:16:FM,




                                                      rt:48 Fkl:




                                                                       4rF,




                lll                      ffi
